Appeal by- claimant from a decision of the Workmen’s Compensation .Board, made August 6, 1945, reversing an award made by the referee. The injuries claimed were sustained on July 24, 1944. They resulted in a coronary . occlusion due to anger and excitement resulting from jokes played upon claimant, and particularly one on July 24, 1944, when he discovered that his sweater had been tied in knots. Claimant was an electrician. On July 24, 1944, he was *853working on night shift from 3:30 p.m. to 11:00 p.m., with other workers. He remonstrated with his companions for tying up his sweater. When the shift ended, shortly after his discovery of the sweater, he felt some uneasiness in his chest, but drove home in his automobile. A short time before this he had been examined by a physician who found that claimant had a blood pressure above normal. His physician testified that anger produced by jokes played upon him precipitated the attack of coronary occlusion. There was evidence that claimant participated in playing jokes upon his coworkers. The jokes were no part of the employment. There was no proof of any violence. The record justifies the conclusion reached. Decision disallowing the claim is affirmed, with costs to the Workmen’s Compensation Board. All concur.